Title: From Benjamin Franklin to Cadwalader Evans, 2 December 1772
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Doctor,
London, Dec. 2. 1772
I am much concern’d to hear of your Illness, and hope that long before this time you have been able to execute your Intentions of Riding, and have recovered your usual Health and Vigour.
I received your Favour of Oct 21. with the Bill enclos’d drawn by Order of the Managers for promoting the Culture of Silk, on me, for £152 0s. 9d. in favour of James & Drinker and yourself: and am glad the Purchase I made was satisfactory. As this Sum exceeds my Disbursement, the Overplus will wait your Orders; and particularly I wish to have Directions what I am to pay Mr. Wheeler for his Diligence and Trouble in the Transaction, which really was considerable.
The Truss was sent; I am vex’d that it did not come to hand, and must enquire what became of it. With great Esteem, I am ever, my dear Friend, Yours most affectionately
B Franklin
Dr Cadr Evans
 
Addressed: To / Dr Cadwalader Evans / Philadelphia / viâ N York / per Packet / B Free Franklin
